DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 12/17/2021, in which claims 1 - 14, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method of video decoding a video, the method comprising: 
 	deriving a residual coefficient of a current block; 
 	dequantizing the residual coefficient; and
 	deriving a joint residual sample by performing an inverse transform for the dequantized residual coefficient, 
wherein both a first residual signal for a first chroma component and a second residual sample for a second chroma component are derived from based on the joint residual sample, and 
wherein one of the first residual sample and the second residual sample has the same sign as the joint residual sample and the other has a sign opposite to the joint residual sample..

The Office Action previously rejected claims 1, 8 under 35 U.S.C. §103 as being unpatentable over Kwon et al. (US 20160112719 Al), hereinafter "Kwon," in view of Yoo et al. (US 20200177882 Al), hereinafter "Yoo." Claims 2 - 3, 5 - 6, and 9 - 11 were rejected under 35 U.S.C. §103 as being unpatentable over Kwon, in view of Yoo and in view of Zheng et al. (US 20120281752 Al), hereinafter "Zheng.".

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. 
Moreover, claims 4, 7 and 12 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowable subject matter of claims 7 and 12 have been incorporated into claims 1 and 8, respectively, 
 Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487